DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  			In claim 7, line 7, “finds” should read “fins”.  
In claim 7, line 13, “a gate opening” should read “the gate opening”.  		Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the fin of the other region" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
	It is unclear which fin of the plurality of fins is “the fin of the other region”. For the purposes of examination, the Examiner understands “the fin” to be any of the fins in the first region or the second region.
Claim 7 recites the limitation "the fin" in line 14.  There is insufficient antecedent basis for this limitation in the claim.								It is unclear which fin of the plurality of fins is “the fin”. For the purposes of examination, the Examiner understands “the fin” to be any of the fins in the first region or the second region.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaw (2019/0355729).
Re claim 1, Liaw teaches a semiconductor structure (Figs. 13A-C, 14A-C and 15A-C), comprising:												a base (206/207A/207B), comprising a substrate (206) and a plurality of fins (208) protruding from the substrate (206), wherein the substrate (206) comprises, along an arrangement direction (direction of line 202, Fig. 15A) of the plurality of fins (208), a first region (207A) and a second region (207B) adjacent to each other, where the first region (207A) and the second region (207B) are configured for use in for forming transistors [69];											a gate structure (1506), spanning the plurality of fins (208) and covering a part of a top and a part of a sidewall of the fins of the plurality of fins (Fig. 15B), wherein the gate structure (1506) located in either of the first region or the second region extends to the other region and covers the fin of the other region (Fig. 15B), where a position of the covered fin of the other region is used as an interconnect position ([50, 51], “…the exposed portions of the gate dielectric 1002 and the interfacial layer 902 are removed from the fins 208 at locations where the forthcoming gate electrodes are to couple to the fins 208.”), and the gate structure (1506) and the fin are directly electrically connected at the interconnect position ([50, 51], “…the exposed portions of the gate dielectric 1002 and the interfacial layer 902 are removed from the fins 208 at locations where the forthcoming gate electrodes are to couple to the fins 208.”);				a source/drain doped region (602), located in the fins of the plurality of fins on two sides of the gate structure (Fig. 15C);								a gate dielectric layer (902), located between the gate structure (1506) and the base (206/207A/207B), the gate dielectric layer (902) exposing a surface of the fin at the interconnect position ([50, 51], “…the exposed portions of the gate dielectric 1002 and the interfacial layer 902 are removed from the fins 208 at locations where the forthcoming gate electrodes are to couple to the fins 208.”, [53], “…gate electrodes are formed on the interfacial layer 902 and on the gate dielectric 1002 in regions where the gate electrodes function as gates and formed directly on the fins 208 (e.g., directly on the doped regions 1402 thereof) in regions where the gate electrodes function as contacts.”); and								an interlayer dielectric layer (702), located on the substrate (206) on a side of the gate structure (1506, Figs. 15C) and covering a sidewall of the gate structure (1506, Figs. 15C).
Re claim 2, Liaw teaches the semiconductor structure according to claim 1, further comprising:											a cap layer (1002), located between the gate structure (1506) and the gate dielectric layer (902), and exposing the surface of the fin at the interconnect position (Fig. 15B).
Re claim 5, Liaw teaches the semiconductor structure according to claim 1, wherein:												the semiconductor structure comprises a SRAM device ([69], “…FIGS. 2A-20C is representative of an SRAM structure as shown in more detail in FIG. 20A.”), and the first region and the second region are configured respectively for use in forming a first pull-up transistor and a second pull-up transistor [69, 113];						the gate structure in the first region extends to the second region and covers the fins of the plurality of fins in the second region (Fig. 15B), and in the second region, a position of the fins of the plurality of fins covered by the gate structure in the first region is used as the interconnect position (Fig. 15B); and					the gate structure in the second region extends to the first region and covers the fins of the plurality of fins in the first region (Fig. 15B), and in the first region, a position of the fins of the plurality of fins covered by the gate structure in the second region is used as the interconnect position (Fig. 15B).
Re claim 6, Liaw teaches the semiconductor structure according to claim 1, wherein the gate structure (1506) comprises a metal gate structure [57]. 	
Claim(s) 7-10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaw (2019/0355729).
Re claim 7, Liaw teaches a forming method of a semiconductor structure (Figs. 8A-C, 10A-C, 11A-C, 13A-C, 14A-C and 15A-C), comprising:						providing a base (206/207A/207B), comprising:							a substrate (206) and a plurality of fins (208) protruding from the substrate (206),		an interlayer dielectric layer (702) formed on the substrate (206), a gate opening (802, Fig. 8C) formed in the interlayer dielectric layer (702), the gate opening spanning the plurality of fins and exposing a part of a top and a part of a sidewall of the fins of the plurality of fins (Fig. 8C), and									a source/drain doped region (602) formed in the fins of the plurality of fins on two sides of the gate opening (Fig. 8C), 								wherein the substrate (206) comprises, along an arrangement direction of the plurality of fins (direction of line 202, Fig. 15A), a first region (207A) and a second region (207B) adjacent to each other, where the first region (207A, Fig. 8B) and the second region (207B, Fig. 8B) are respectively used for forming transistors [69], the gate opening located in either of the first region and the second region that extends to the other region and exposes the fin of the plurality of fins of the other region (Fig. 8B), and where a position of the exposed fin of the other region is used as an interconnect position [50, 51]; 											forming a gate dielectric layer (1002, Fig. 10C) covering a bottom and a sidewall of the gate opening (802) and the fin in the gate opening conformally (Fig. 10C); 			removing the gate dielectric layer on a surface of the fin at the interconnect position, to expose the surface of the fin at the interconnect position ([50, 51], “…the exposed portions of the gate dielectric 1002 and the interfacial layer 902 are removed from the fins 208 at locations where the forthcoming gate electrodes are to couple to the fins 208.”); and 										forming a gate structure (1506) in the gate opening after the surface of the fin at the interconnect position is exposed (Fig. 15B).
Re claim 8, Liaw teaches the forming method of a semiconductor structure according to claim 7, wherein: 										after forming a gate dielectric layer (1002) on a bottom and a sidewall of the gate opening, and before removing the gate dielectric layer on a surface of the fin at the interconnect position, the forming method further comprises: 				forming a planarization layer (1102) in the gate opening (802); 				patterning the planarization layer (Figs. 11B-C and 12B-C), and forming an opening (200) in the planarization layer (1102) at the interconnect position (Figs. 12B-C); and 												removing, along the opening, the gate dielectric layer on the surface of the fin at the interconnect position (Figs. 13B-C); and 								after removing the gate dielectric layer on the surface of the fin at the interconnect position, the forming method further comprises: 					removing the planarization layer [52].
Re claim 9, Liaw teaches the forming method of a semiconductor structure according to claim 7, wherein:										after forming a gate dielectric layer (1002) on a bottom and a sidewall of the gate opening, and before removing the gate dielectric layer on a surface of the fin at the interconnect position, the forming method further comprises: 				forming a cap layer (1102) covering the gate dielectric layer (1002) conformally (Fig. 11B); and												before removing a gate dielectric layer (1002) on a surface of the fin at the interconnect position, the forming method further comprises: 					removing the cap layer on the surface of the fin at the interconnect position (Fig. 12B).													Re claim 10, Liaw teaches the forming method of a semiconductor structure according to claim 9, wherein the cap layer (1102) on the surface of the fin at the interconnect position is removed by using a dry etching process ([49], “dry etching”).
Re claim 13, Liaw teaches the forming method of a semiconductor structure according to claim 7, wherein before the forming an interlayer dielectric layer (702), the forming method further comprises:									forming a dummy gate layer (304, Figs. 5B-C) on the base (206/207A/207B), the dummy gate layer (304) spanning the fin and covering a part of a top and a part of a sidewall of the fin (Fig. 6B); and 									forming the interlayer dielectric layer (702, Fig. 7C) on the base (206/207A/207B) on a side of the dummy gate layer (304, Fig. 7C), the interlayer dielectric layer (702) exposing a top (Fig. 7C) of the dummy gate layer (304); and						the step of forming the gate opening comprises: 					removing the dummy gate layer ([36], Fig. 8C).						Re claim 14, Liaw teaches the forming method of a semiconductor structure according to claim 7, wherein the gate dielectric layer (1002) on the surface of the fin at the interconnect position is removed using a dry etching process ([49], “dry etching”), to expose the surface of the fin at the interconnect position [50-51].
Re claim 15, Liaw teaches the forming method of a semiconductor structure according to claim 7, wherein:										the semiconductor structure is a SRAM device ([69], “…FIGS. 2A-20C is representative of an SRAM structure as shown in more detail in FIG. 20A.”), and the first region and the second region are respectively used for forming a first pull-up transistor and a second pull-up transistor [69, 113];						the gate opening in the first region extends to the second region and exposes the fin in the second region (Fig. 13C), and in the second region, a position of the fin exposed by the gate opening in the first region is used as the interconnect position (Fig. 13C); and												the gate opening in the second region extends to the first region and exposes the fin in the first region, and in the first region (Fig. 13C), a position of the fin exposed by the gate opening in the second region is used as the interconnect position (Fig. 13C).
Re claim 16, Liaw teaches the forming method of a semiconductor structure according to claim 7, wherein the gate structure (1506) comprises a metal gate structure [57].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (2019/0355729) in view of the following reasons.
Re claim 3, Liaw teaches the semiconductor structure according to claim 1. 	Liaw does not explicitly teach in (Figs. 13A-C, 14A-C and 15A-C) wherein: the semiconductor structure further comprises a metal silicide layer covering the surface of the fin at the interconnect position; or a material of the fin at the interconnect position comprises a metal silicide material that is used as a metal silicide layer.
However, Liaw does teach in another embodiment wherein: the semiconductor structure further comprises a metal silicide layer (2604, [85-86]) covering the surface of the fin (208) at the interconnect position ([86], …“Ti, Co, or Ni, which may be used to form a silicide at an interface with the semiconductor of the fin 208 and thereby reduce the resistance at the interface.”); or 								a material of the fin at the interconnect position comprises a metal silicide material that is used as a metal silicide layer ([86], …“Ti, Co, or Ni, which may be used to form a silicide at an interface with the semiconductor of the fin 208 and thereby reduce the resistance at the interface.”).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to have a metal silicide layer covering the surface of the fin at the interconnect position in order to reduce the resistance at the interface ([86], Liaw).										Re claim 4, Liaw teaches the semiconductor structure according to claim 3, wherein the metal silicide layer is in contact with an adjacent source/drain doped region in the fin corresponding to the interconnect position (1703, [61, 113], Fig. 17C).
Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (2019/0355729) in view of the following reasons.
Re claim 11, Liaw teaches the forming method of a semiconductor structure according to claim 7. 										Liaw does not explicitly teach in (Figs. 13A-C, 14A-C and 15A-C) wherein after removing the gate dielectric layer on a surface of the fin at the interconnect position, to expose the surface of the fin at the interconnect position, and before forming a gate structure in the gate opening, the forming method further comprises: performing metal silicide processing on the surface of the fin exposed at the interconnect position, to form a metal silicide layer.
However, Liaw does teach in another embodiment performing metal silicide processing on the surface of the fin exposed at the interconnect position, to form a metal silicide layer ([86], …“Ti, Co, or Ni, which may be used to form a silicide at an interface with the semiconductor of the fin 208 and thereby reduce the resistance at the interface.”).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to perform metal silicide processing on the surface of the fin exposed at the interconnect position in order to reduce the resistance at the interface ([86], Liaw).	
Re claim 12, Liaw teaches the forming method of a semiconductor structure according to claim 11, wherein in the step of forming the metal silicide layer, the metal silicide layer is in contact with the adjacent source/drain doped region in the fin corresponding to the interconnect position (1703, [61, 113], Fig. 17C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        10/20/22